Case 2:19-cv-09607-DSF-MAA Document 38 Filed 06/22/20 Page 1 of 1 Page ID #:509
                                                                            JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



    BRIAN WHITAKER,
        Plaintiff,                      CV 19-9607 DSF (MAAx)

                     v.                 JUDGMENT

    LSB PROPERTY MANAGEMENT,
    LLC, et al.,
         Defendants.



          The Court having granted a motion to dismiss the sole claim in
    the First Amended Complaint for lack of subject matter jurisdiction
    and having declined supplemental jurisdiction over the second cause of
    action,

          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
    that Plaintiff’s First Amended Complaint be dismissed with prejudice,
    that Plaintiff’s second cause of action in the original complaint be
    dismissed without prejudice to filing in state court, and that
    Defendants recover just costs pursuant to 28 U.S.C. § 1919.



    Date: June 22, 2020                ___________________________
                                       Dale S. Fischer
                                       United States District Judge
